DETAILED ACTION
The following Office Action is in response to the Preliminary Amendment filed on August 1, 2019.  Claims 2-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claims 2 and 14, lines 2-3 of both claims recites the limitation of “a combination of one or more electromechanical joints”.  However, it is indefinite as to how a combination can be made with just one joint.  The term “combination” suggests that a plurality of joints must exist, but the limitation states “one or more electromechanical joints”, therein failing to distinctly define the scope of the claim with regards to whether the redundant degree of freedom may include a single electromechanical joint or if there must be a plurality of electromechanical joints.  For the purposes of compact prosecution, the word “combination” will be ignored.
Concerning claims 6 and 18, line 1 of both claims recites the limitation of “the electromechanical joint”.  However, the antecedent basis for this limitation claims “a combination of at one or more electromechanical joints”, therein making it indefinite as to whether the redundant degree of freedom of the at least one electromechanical arm may comprise a single electromechanical joint or if it must contain a plurality of electromechanical joints.  For the 
Claims 3-13 and 15-21 are further rejected for being dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schena et al. (US 2013/0325031, hereinafter Schena) in view of Miller (US 2007/0144298).
Concerning claims 2 and 14, the Schena et al. prior art reference teaches a surgical system (Figure 1; 10), comprising: at least one electromechanical arm selectively coupleable to a fixture (Figure 7; 72 | [¶ 0061], coupleable to cart mount, ceiling mount, floor mount), the at least one electromechanical arm comprising a redundant degree of freedom comprising one or more electromechanical joints configured to permit motion of the at least one electromechanical arm (Figure 7; 126 | [¶ 0069]) while preserving a remote center substantially fixed in space (Figure 7; RC); at least one electromechanical tool supported by the at least one electromechanical arm to define an electromechanical arm and tool assembly (Figure 5A; 26); at control system configured to electronically communicate with and control the operation of the electromechanical arm and tool assembly (Figure 4; 58); and at least one handheld controller actuatable to communicate a control signal to the electromechanical arm and tool assembly (Figure 2; 36, input control device is held in surgeon’s hand, therein defining it as being handheld), cart may be moved and manipulated to reposition the electromechanical arm and tool assembly in any number of lateral or vertical positions), wherein the redundant degree of freedom and the fixture permit repositioning of the at least one electromechanical arm relative to a patient on the bed to increase free space around the patient ([¶ 0061], redundant degree of freedom allows fixed remote center with a fixed base), but it does not necessarily teach the handheld controller being portable or the electromechanical arm and tool assembly configured to couple to a bed via the fixture.
However, the Schena reference teaches that the fixture is coupleable to a cart mount, a ceiling mount, a floor/pedestal mount, or other mounting surface (Schena; [¶ 0061]), while the Miller reference teaches a surgical system comprising: at least one electromechanical arm selectively coupled to a fixture (Figure 1; 16, 18, 20), at least one electromechanical tool supported by the at least one electromechanical arm (Figure 1; 22, 24) to define an electromechanical arm and tool assembly; and a portable handheld controller actuatable to communicate a control signal to the electromechanical arm and tool assembly (Figure 1; 44 is a hand held input device connected to portable cabinet 46 therein defining it as a portable handheld controller), wherein the electromechanical arm and tool assembly is configured to couple to a bed via the fixture (Figure 1; 14) such that the electromechanical arm and tool assembly is selectively positionable in any of a plurality of vertical positions relative to the bed and any of a plurality of laterally outward positions relative to the bed, wherein the fixture permits repositioning of the at least on electromechanical arm relative to a patient on the bed, to increase free space around the patient and thereby enable a user to stand adjacent the bed and simultaneously control the surgeon may wheel the portable cabinet adjacent the table and utilize a manual tool, depending on the specific tool, and still simultaneously control a portable hand held controller of the portable cabinet).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the handheld controller of the Schena reference be attached to a portable cart as in the Miller reference to make the handheld controller portable and to have the electromechanical arm and tool assembly configured to couple to a bed via the fixture as in the Miller reference given the Miller reference teaches that these are convenient control systems that allow a user to manipulate a surgical system (Miller; [¶ 0019-0022]), which would further allow a user to stand adjacent the bed and simultaneously control the electromechanical tool via the at least one portable handheld controller and a manual tool.
Concerning claims 3 and 15, the combination of the Schena and Miller references as discussed above teaches the surgical system of claims 2 and 14, wherein the Schena reference further teaches the at least one electromechanical arm having three degrees of freedom (Figure 7; 96, 98, 128) and comprises an electromechanical joint comprising a redundant roll mechanism (Figure 11; 162) proximate a base of the at least one electromechanical arm (Figure 11; the base may be arbitrarily defined as base link 166), thus allowing the electromechanical arm and tool assembly to be moved away from a patient during a surgical procedure to thereby increase the workspace outside the patient.
Concerning claims 4 and 16, the combination of the Schena and Miller references as discussed above teaches the surgical system of claims 2 and 14, wherein the Schena reference further teaches the electromechanical arm and tool assembly being configured to achieve a desired position for the at least one electromechanical tool via two different poses of the at least the two different poses to achieve a desired position would be capable given the redundant degree of freedom of the arm).
Concerning claims 5 and 17, the combination of the Schena and Miller references as discussed above teaches the surgical system of claims 2 and 14, wherein the Schena reference further teaches the at least one electromechanical arm being configured to maintain a tool tip position of the at least one electromechanical tool and the remote center while reconfiguring the components of the at least one electromechanical arm in different poses ([¶ 0061]).
Concerning claims 6 and 18, the combination of the Schena and Miller references as discussed above teaches the surgical system of claims 2 and 14, wherein the Schena reference further teaches the one or more electromechanical joints comprising a roll mechanism (Figure 7; 76, the yaw joint may be defined as a roll mechanism because it provides a roll motion around a roll axis), a pitch mechanism (Figure 7; 80), and a redundant roll mechanism (Figure 7; 126).
Concerning claims 7 and 19, the combination of the Schena and Miller references as discussed above teaches the surgical system of claims 6 and 14, wherein the Schena reference further teaches that the redundant roll mechanism is capable of being positioned below the remote center (depending on the specific poses of the parallelogram joints and links, the perspective at which the arm is viewed, and the position of the fixture relative to the remote center).
Concerning claims 8-10, 20, and 21, the combination of the Schena and Miller references as discussed above teaches the surgical system of claims 2 and 14, wherein the Schena reference further teaches the control system, which is a user interface device, being configured to communicate one or more control signals to the one or more electromechanical joints, including the redundant degree of freedom, to reconfigure the components of the at least one electromechanical arm in different poses ([¶ 0052, 0070]).
Concerning claim 11, the combination of the Schena and Miller references as discussed above teaches the surgical system of claim 2, wherein the Schena reference further teaches that the system may include a support arm coupling the at least one electromechanical arm to the fixture (Figure 15; 262), the support arm comprising a plurality of links rotatable in a combination of planes.
Concerning claim 12, the combination of the Schena and Miller references as discussed above teaches the surgical system of claim 11, wherein the Schena reference further teaches that the support arm comprises one or more motors to move the plurality of links ([¶ 0077]).
Concerning claim 13, the combination of the Schena and Miller references as discussed above teaches the surgical system of claim 7, wherein the Schena reference further teaches the remote center being the intersection of a roll axis of the roll mechanism (Figure 7; 98), a pitch axis of the pitch mechanism (Figure 7; 102), and a tool shaft axis of the at least one electromechanical tool (Figure 7; 94).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Wang et al. (US 5855583) reference and Nowlin et al. (US 2007/0013336) reference teach similar surgical systems having electromechanical arm and tool assemblies, the Bax et al. (US 2009/0234369) reference teaches a device having a redundant roll mechanism, and the Ruotolo et al. (US 2010/0279736) reference teaches a handheld portable user interface for a electromechanical arm and tool assembly and system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        12/28/2021